per curiam:
Una vez más nos vemos obligados a suspender del ejercicio de la abogacía y la notaría a un miembro de la profesión legal que, en reiteradas ocasiones y por sepa-rado, incumplió con las órdenes de este Tribunal. Veamos.
*958H—i
El licenciado William López Méndez fue admitido al ejercicio de la abogacía el 31 de enero de 2006 y al ejercicio de la notaría el 28 de febrero del mismo año. En contra de éste se presentaron dos quejas por presunta negligencia en el desempeño de sus funciones, las cuales atenderemos en conjunto.
Así las cosas, procedemos a exponer el contenido y trá-mite procesal de ambas quejas por separado.

Queja AB-2014-483

El 18 de diciembre de 2014, el Sr. Luis E. Matos Román (señor Matos Román) presentó una queja en contra del li-cenciado López Méndez en la que solicitó, entre otras co-sas, que se realizara mía investigación en contra de este último, ya que presuntamente había abandonado sus res-ponsabilidades profesionales, no lo representó adecuada-mente y no le había devuelto la cantidad de $1,000 que le fueran pagados por honorarios de abogado, a pesar de ha-berse comprometido a hacerlo.
En esencia, el señor Matos Román alegó haber contra-tado al licenciado López Méndez para que le realizara cier-tas gestiones tras el fallecimiento de su padre en Puerto Rico. Específicamente, el licenciado López Méndez estaba obligado a realizar los trámites necesarios para que el que-joso pudiera continuar realizando pagos de una hipoteca de una propiedad de su fenecido padre y, asimismo, para que el quejoso obtuviera la tutela de su hermana. El señor Ma-tos Román alega que el licenciado López Méndez nunca realizó gestión alguna y tampoco renunció oportunamente en el pleito incoado por este último en cuanto al asunto de la tutela. Ello, a pesar de que el señor Matos Román tuvo que contratar los servicios de otro abogado.
El 4 de enero de 2015, este Tribunal envió una comuni-cación al licenciado López Méndez, en la que le concedió un término de diez días para que presentara su contestación a *959la queja presentada. El licenciado López Méndez no com-pareció, por lo que el 6 de julio de 2015 se le remitió una segunda comunicación en la que se le concedía un término de diez días para que compareciera con sus comentarios y reacciones por escrito en torno a la queja en cuestión. Nue-vamente, el licenciado no compareció ante nos.
Así pues, el 26 de agosto de 2015 emitimos una Resolu-ción en la que le concedimos al licenciado López Méndez un término final de cinco días, contados a partir de la notifi-cación de la Resolución, para que compareciera ante este Tribunal y contestara la queja presentada en su contra. En la referida Resolución se le apercibió de que su incumpli-miento podría conllevar sanciones disciplinarias severas, incluyendo la suspensión al ejercicio de la profesión. A esta última, tampoco respondió.

Queja AB-2015-352

Por otra parte, el 29 de septiembre de 2015, el Sr. Elie-zer Chardón Vázquez (señor Chardón Vázquez) presentó, por separado, una queja ante este Tribunal en contra del licenciado López Méndez en la que alegó que, en relación con unas escrituras, el letrado recibió unas notificaciones de faltas por parte del Registrador de la Propiedad, las cuales no se corrigieron a tiempo, ocasionando que cadu-cara el asiento. Por lo tanto, el señor Chardón Vázquez quedó impedido de realizar transacción alguna con la pro-piedad debido a la falta de trámite registral.
El 8 de octubre de 2015, este Tribunal envió una comu-nicación —fechada al 6 de octubre de 2015— al licenciado López Méndez, en la que le concedió un término de diez días para contestar la queja presentada en su contra. Dicha comunicación fue enviada a la dirección oficial de noti-ficaciones del licenciado López Méndez que está activa en nuestro Registro Único de Abogados y Abogadas (RUA). El correo postal devolvió esta comunicación y este Tribunal la recibió el 4 de marzo de 2016.
*960Tras no recibir contestación oportuna por parte del li-cenciado López Méndez, el 28 de diciembre de 2015 le en-viamos una segunda notificación en la que le concedimos diez días para que presentara su contestación a la queja. Una vez más, el licenciado López Méndez no compareció.
Así las cosas, el 22 de abril de 2016 emitimos una Reso-lución en la que le concedimos un término final e improrro-gable de cinco días para que compareciera ante este Tribunal y contestara la queja presentada en su contra. Respecto a ésta, el 27 de abril de 2016, el Lie. Juan E. Dávila Rivera, Secretario del Tribunal Supremo, nos remi-tió un diligenciamiento negativo, presentado por la Oficina de Alguaciles del Tribunal Supremo, donde se hizo constar que se visitó la residencia del licenciado López Méndez en Caguas, Puerto Rico, y que la misma estaba abandonada desde, aproximadamente, el 26 de agosto de 2015. A pesar de todos los intentos realizados por este Tribunal, el licen-ciado López Méndez no ha comparecido en ninguno de los procedimientos en su contra.
Es, precisamente, a la luz del marco fáctico y procesal antes expuesto que procedemos a resolver este asunto sin ulterior trámite.
H—i
Como es sabido, los cánones de ética profesional buscan promover el ejercicio profesional y personal del abogado a tono con los más altos principios de conducta decorosa, lo que redunda en beneficio de la profesión, de la ciudadanía y de las instituciones de justicia del país. In re Suárez Jiménez, 192 DPR 152 (2014); In re Castro Colón, 177 DPR 333 (2009); In re Izquierdo Stella, 154 DPR 732 (2001).
En particular, y en lo pertinente al caso que nos ocupa, el Canon 9 del Código de Ética Profesional, 4 LPRA Ap. IX, puntualiza que todo abogado “ ‘debe observar para *961con los tribunales una conducta que se caracterice por el mayor respeto’ ”. (Énfasis suplido). In re Montalvo Delgado, 196 DPR 541, 549 (2016). Véanse, además: In re Torres Rodríguez, 188 DPR 304 (2013); In re Cuevas Borrero, 185 DPR 189, 196 (2012). Así pues, y como corolario del respeto profundo que deben tener los abogados y abogadas hacia el foro judicial, dicho canon les ordena comparecer a los seña-lamientos notificados por el tribunal. In re Rivera Navarro, 193 DPR 303 (2015); In re Nieves Nieves, 181 DPR 25 (2011). Véase, además, In re Otero Fernández, 145 DPR 582 (1998). Lo anterior incluye el deber de todo abogado y abogada de responder con diligencia los requerimientos y las órdenes de este Tribunal, particularmente cuando se trata de procedimientos disciplinarios. In re Rivera Navarro, supra; In re Pacheco Pacheco, 192 DPR 553 (2015); In re Irizarry Irizarry, 190 DPR 368 (2014).
En esa dirección, hemos señalado que procede la suspensión del ejercicio de la abogacía cuando se des-atienden los requerimientos formulados por este Tribunal y los abogados o abogadas se muestran indiferentes ante nuestros apercibimientos de imponerles sanciones. In re Pérez Román, 191 DPR 186 (2014); In re Betancourt Medina, 183 DPR 821 (2011); In re Lloréns Sar, 170 DPR 198 (2007).
Más aún, la naturaleza de la función del abogado requiere de una escrupulosa atención y obediencia a las ór-denes de este Tribunal, particularmente cuando se trata de procedimientos relacionados con su conducta profesional. In re Rivera Trani, 188 DPR 454 (2013); In re García Incera, 177 DPR 329 (2009); In re Colón Rivera, 170 DPR 440 (2007). Desatender las órdenes judiciales constituye, pues, un serio agravio a la autoridad de los tribunales e infringe el Canon 9 del Código de Ética Profesional, supra. In re Pestaña Segovia, 192 DPR 485 (2015); In re García Incera, supra; In re Maldonado Rivera, 147 DPR 380 (1999).
*962III
Cónsono con lo anterior, y en aras de garantizar que los miembros de la profesión legal atiendan con la pre-mura requerida las comunicaciones de este Foro, la Regla 9(j) del Reglamento del Tribunal Supremo, 4 LPRA Ap. XXI-B, impone la obligación a todo abogado y abogada de mantener sus datos actualizados en RUA. In re Ramos Fernández, 195 DPR Ap. (2016); In re Cepero Rivera et al., 193 DPR Ap. (2015); In re López González et al., 193 DPR Ap. (2015). “El fiel cumplimiento con este precepto reglamen-tario garantiza el ejercicio eficaz de nuestra facultad de velar po[r q]ue los miembros de la clase togada cumplan con sus deberes ético-profesionales, es decir, que atiendan con prontitud y diligencia las comunicaciones que se le remitan”. In re Marichal Morales, 195 DPR 678, 687 (2016). Véanse, además: In re Ezratty Samo et al., 194 DPR Ap. (2016); In re Guzmán Ortiz, 193 DPR Ap. (2015).
Cuando un miembro de la profesión legal incum-ple con esta obligación, obstaculiza el ejercicio de nuestra jurisdicción disciplinaria. In re Arroyo Acosta, 192 DPR 848 (2015); In re Torres Martínez, 192 DPR 291 (2015); In re Arroyo Rosado, 191 DPR 242 (2014). El incumplimiento con esta obligación, además, constituye fundamento sufi-ciente e independiente para decretar la separación inme-diata del ejercicio de la abogacía. In re Ramos Fernández, supra; In re Cepero Rivera et al., supra; In re Toro Soto, 181 DPR 654 (2011).
> I—1
En lo que respecta al caso de autos, como pudimos apre-ciar, el licenciado López Méndez, en dos instancias distin-tas, ha hecho caso omiso a nuestras órdenes. Asimismo, se ha mostrado indiferente ante nuestro apercibimiento de imponerle sanciones disciplinarias por su conducta hacia el *963Tribunal. Dicho de otro modo, ha abandonado los procedi-mientos disciplinarios en su contra, sin más.
Además, no ha actualizado su información y dirección residencial en RUA. Dicho proceder también ha obstaculi-zado el ejercicio de nuestra jurisdicción disciplinaria.
En fin, la conducta desplegada por el licenciado López Méndez, sin lugar a dudas, constituye un patrón de desidia y refleja falta de interés en continuar ejerciendo la profesión. En vista de ello, se le suspende inmediata e in-definidamente del ejercicio de la abogacía y la notaría.

Se impone al licenciado López Méndez el deber de noti-ficar a todos sus clientes de su inhabilidad para continuar representándolos, devolver cualesquiera honorarios recibi-dos por trabajos no realizados e informar oportunamente de su suspensión a los foros judiciales y administrativos. Además, tiene la obligación de acreditar y certificar ante este Tribunal el cumplimiento con lo anterior dentro del término de treinta días a partir de la notificación de esta opinión “per curiam” y sentencia.


Finalmente, el Alguacil de este Tribunal debe incautar la obra y el sello notarial del abogado suspendido y entre-garlos al Director de la Oficina de Inspección de Notarías para la correspondiente investigación e informe. Notifí-quese inmediatamente por fax, teléfono, correo electrónico y por la vía ordinaria.


Se dictará sentencia de conformidad.